Name: Council Regulation (EC) NoÃ 1126/2006 of 24 July 2006 amending Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) NoÃ 1030/2003, and suspending certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: defence;  cooperation policy;  international trade;  international affairs;  Africa
 Date Published: nan

 25.7.2006 EN Official Journal of the European Union L 201/1 COUNCIL REGULATION (EC) No 1126/2006 of 24 July 2006 amending Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) No 1030/2003, and suspending certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2006/31/CFSP of 23 January 2006 renewing the restrictive measures imposed against Liberia (1) and Common Position 2006/518/CFSP of 24 July 2006 modifying and renewing certain restrictive measures imposed against Liberia (2), Having regard to the proposal from the Commission, Whereas: (1) In order to implement the measures imposed against Liberia by United Nations Security Council Resolution (UNSCR) 1521 (2003), Common Position 2004/137/CFSP of 10 February 2004 concerning restrictive measures against Liberia (3) provided for the implementation of the measures set out in UNSCR 1521 (2003) concerning Liberia, and a ban on the provision to Liberia of financial assistance related to military activities. On 23 January 2006, Common Position 2006/31/CFSP confirmed the restrictive measures of Common Position 2004/137/CFSP for a further period of time, in line with UN Security Council Resolution 1647 (2005). (2) Council Regulation (EC) No 234/2004 (4) prohibits the provision to Liberia of technical and financial assistance related to military activities, the import of rough diamonds from Liberia and the import of round logs and timber products originating in that country. (3) In the light of the developments in Liberia, the UN Security Council adopted, on 13 June 2006, UNSCR 1683 (2006) introducing some exemptions to the ban on technical assistance related to military activities imposed by paragraph 2(b) of UNSCR 1521 (2003). (4) On 20 June 2006, the UN Security Council adopted Resolution 1689 (2006). It decided to renew the prohibition against imports of diamonds, but not to renew the prohibition against imports of all round logs and timber products originating in Liberia, which had been imposed by paragraph 10 of UNSCR 1521 (2003) and, after several extensions, expired on 20 June 2006. The Security Council expressed its determination to reinstate that prohibition if, within a period of 90 days, Liberia fails to pass the forestry legislation proposed by the Forest Reform Monitoring Committee created by the Government of Liberia. (5) Taking these Resolutions and Common Positions 2006/31/CFSP and 2006/518/CFSP into account, it is necessary to suspend the prohibition of imports of round logs and timber products originating in Liberia, set out in Article 6(2) of Regulation (EC) No 234/2004, with effect from 23 June 2006, and to amend Articles 3 and 4 of that Regulation, in particular in order to allow the provision of assistance to the police and security forces of the Government of Liberia under certain conditions with effect from 13 June 2006, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 234/2004 is hereby amended as follows: 1. Article 3 shall be replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authority, as listed in Annex I, of the Member State where the service provider is established, may authorise the provision of: (a) technical assistance, financing and financial assistance related to: (i) arms and related materiel, where such assistance or services are intended solely for support of, and use by, the United Nations Mission in Liberia; or (ii) weapons and ammunition which both remain in the custody of the Special Security Service for unencumbered operational use and were provided, pursuant to approval of the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003), to the members of that Service for training purposes before 13 June 2006; (b) financing and financial assistance related to: (i) arms and related materiel intended solely for support of, and use in, an international training and reform programme for the Liberian armed forces and police, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the arms or related materiel concerned; (ii) non-lethal military equipment intended solely for humanitarian or protective use, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the equipment concerned; or (iii) weapons and ammunition intended for use by members of the Government of Liberia police and security forces who have been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the weapons or ammunition concerned. 2. No authorisations shall be granted for activities that have already taken place.; 2. Article 4 shall be replaced by the following: Article 4 1. Where such activities have been approved in advance by the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003), and by way of derogation from Article 2 of this Regulation, the competent authority, as listed in Annex I, of the Member State where the service provider is established, may authorise the provision of technical assistance related to: (a) arms and related materiel intended solely for support of, and use in, an international training and reform programme for the Liberian armed forces and police; (b) non-lethal military equipment intended solely for humanitarian or protective use; or (c) weapons and ammunition intended for use by members of the Government of Liberia police and security forces who have been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003. The approval of the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) shall be requested through the competent authority, as listed in Annex I, of the Member State where the service provider is established. The Government of the Member State concerned and the Government of Liberia shall make a joint request for approval of technical assistance related to the weapons and ammunition referred to in point (c), to the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003). 2. No authorisations shall be granted for activities that have already taken place. Article 2 Article 6(2) of Regulation (EC) No 234/2004 shall be suspended until 18 September 2006. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 1 shall apply as from 13 June 2006. Article 2 shall apply as from 23 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2006. For the Council The President K. RAJAMÃ KI (1) OJ L 19, 24.1.2006, p. 38. (2) See page 36 of this Official Journal. (3) OJ L 40, 12.2.2004, p. 35. Common Position as amended by Common Position 2004/902/CFSP (OJ L 379, 24.12.2004, p. 113). (4) OJ L 40, 12.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 1452/2005 (OJ L 230, 7.9.2005, p. 11).